Citation Nr: 1106811	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-15 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a crush 
injury to the right hand with nerve damage and arthritis.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



WITNESSES AT HEARING ON APPEAL

Veteran and his brother (J. L.)


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from April 2008 and December 2008 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In November 2010, the Veteran and his brother testified at a 
Travel Board hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing is associated with the claims file.  
At the hearing, the Veteran submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2010).

For reasons explained below, the issues of entitlement to service 
connection for tinnitus, hearing loss, and crush injury to the 
right hand with nerve damage and arthritis on the merits, and 
entitlement to service connection for PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.




FINDINGS OF FACT

1.  The April 1998 rating decision that denied service connection 
for bilateral hearing loss, tinnitus, and crush injury to the 
right hand with nerve damage and arthritis was not appealed and 
is final.  

2.  Some of the evidence received since that April 1998 rating 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor redundant, 
relates to unestablished facts necessary to substantiate the 
claims, and raises a reasonable possibility of substantiating the 
claims for service connection for bilateral hearing loss, 
tinnitus, and crush injury to the right hand with nerve damage 
and arthritis.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156 (2010).

2.  New and material evidence has been received to reopen the 
claim for service connection for tinnitus.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

4.  New and material evidence has been received to reopen the 
claim for service connection for a crush injury to the right hand 
with nerve damage and arthritis.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The notice requirements of the VCAA require 
VA to notify the veteran of any evidence that is necessary to 
substantiate his claim, as well as the evidence VA will attempt 
to obtain and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable finding with regard to the issues of 
whether new and material evidence has been submitted to reopen 
the tinnitus, hearing loss and right hand claims, and the finding 
that remand for additional development of the claims on the 
merits is required, the Board finds that no further discussion of 
VCAA compliance is warranted at this time.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).



	A.  Bilateral Hearing Loss and Tinnitus

Service connection for bilateral hearing loss and tinnitus was 
previously denied by a rating decision in April 1998 because 
there was no evidence to show that either of these conditions was 
incurred in or aggravated by the Veteran's service.

In November 2007, the Veteran filed his request to reopen the 
claims for service connection for bilateral hearing loss and 
tinnitus.  Thereafter, in the April 2008 rating decision on 
appeal, the RO determined that new and material evidence had not 
been submitted to reopen these claims.

The evidence received subsequent to the April 1998 rating 
decision includes a September 2009 statement from the Veteran as 
well as testimony provided by the Veteran and his brother at the 
November 2010 hearing.

In his September 2009 statement, the Veteran claimed that he was 
exposed to ear deafening noises as the result of combat action 
against enemy forces while serving in Vietnam.

At his November 2010 hearing, the Veteran testified that he was a 
member of a firing crew in service, as evidenced by pictures he 
submitted which allegedly show him preparing for firing missions 
in Vietnam.  He further testified that he was exposed to noise in 
service not only from artilleries, but also from helicopters and 
small arms gunfire.  He also alleged that he engaged the enemy in 
service while carrying an M16 and asserted that he was never 
afforded hearing protection.  The Veteran's brother testified 
that he noticed early on that the Veteran had trouble hearing 
after service.  Additionally, the Veteran testified that he first 
experienced tinnitus during service and that his tinnitus has 
been constant and has continued from service to today.

When determining whether the claims should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Presuming the credibility 
of the evidence for the sole purpose of determining whether new 
and material evidence has been received, and after resolving all 
doubt in the Veteran's favor, the Board finds that the new 
evidence relates to unestablished facts and raises a reasonable 
possibility of substantiating the claims.  Thus, such evidence is 
new and material, and the claims for service connection for 
bilateral hearing loss and tinnitus are reopened.

	B.  Crush Injury to the Right Hand with Nerve Damage and 
Arthritis

Service connection for a crush injury to the right hand with 
nerve damage and arthritis was previously denied by a rating 
decision in April 1998 because there was no evidence to show that 
this condition was incurred in or aggravated by the Veteran's 
service.

In November 2007, the Veteran filed his request to reopen the 
claim for service connection for a crush injury to the right hand 
with nerve damage and arthritis.  Thereafter, in the April 2008 
rating decision on appeal, the RO determined that new and 
material evidence had not been submitted to reopen the claim.

The evidence received subsequent to the April 1998 rating 
decision includes a September 2008 statement from one of the 
Veteran's fellow soldiers, a September 2008 statement from the 
Veteran's brother, and testimony provided by the Veteran at the 
November 2010 hearing.

In his September 2008 statement, one of the Veteran's fellow 
soldiers described how the Veteran's right hand was crushed while 
shifting a gun during a fire mission at Hawk Hill in Vietnam in 
July 1970.  The fellow soldier stated that as a result of this 
injury, the Veteran had to go to first aid and then to Chu Lai 
Hospital for treatment.

In his September 2008 statement, the Veteran's brother recalled 
that when the Veteran returned home from Vietnam, he noticed that 
the Veteran's hand was swollen and injured.  He also recalled the 
Veteran saying that he did not want to stay in the Army one more 
day to have his hand examined or treated, and instead he headed 
home.

At his November 2010 hearing, the Veteran described how his right 
hand was allegedly injured in service in July 1970.  
Specifically, he testified that he was using a 155mm howitzer 
when the crank on the gun's elevation wheel slipped, came back, 
and "got" his hand.  He stated that first the medic in service 
looked at it, and that then he was evacuated by air to the 
treatment facility in Chu Lai where his hand was X-rayed and 
bandaged.  The Veteran also acknowledged that he never received a 
report for his treatment at Chu Lai.  He further testified that 
he did not receive any other kind of treatment for his hand, and 
that he kept it wrapped for a few days.  In addition, he noted 
that there were no cuts or lacerations on his hand, but rather it 
was only an internal injury.

Presuming the credibility of the evidence for the sole purpose of 
determining whether new and material evidence has been received, 
and after resolving all doubt in the Veteran's favor, the Board 
finds that the new evidence relates to unestablished facts and 
raises a reasonable possibility of substantiating the claim.  
Thus, such evidence is new and material, and the claim for 
service connection for a crush injury to the right hand with 
nerve damage and arthritis is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss is 
reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened, and 
to this extent only, the appeal is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for a crush injury to the right 
hand with nerve damage and arthritis is reopened, and to this 
extent only, the appeal is granted.


REMAND

Reopening the claims for hearing loss, tinnitus, and a right hand 
crush injury does not end the inquiry.  Consideration of the 
claims on the merit is still required.  After a review of the 
record, the Board observes that further development is required 
prior to adjudicating these claims on the merits, as well as for 
the claim for service connection for PTSD.

With regard to the claim for service connection for bilateral 
hearing loss, the Board notes the RO did not address this claim 
on the merits.  In his notice of disagreement in September 2008 
he contended that bilateral hearing loss currently existed.  He 
has testified as to noise exposure in service.  Thus, the Board 
concludes that remand for a VA examination and readjudication of 
the claim on the merits is necessary.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

With regard to tinnitus, the record reflects that the Veteran 
reported tinnitus during a VA audiological evaluation in January 
1998.  Thereafter, in VA treatment records dated in May 2005, 
December 2005, June 2006, and April 2007, the Veteran denied 
tinnitus.  However, in an October 2008 VA treatment record, the 
Veteran complained of hearing problems described as tinnitus.  At 
his November 2010 hearing, the Veteran testified that he first 
experienced tinnitus during service and that his tinnitus has 
been constant and has continued from service to today.  Due to 
the subjective nature of tinnitus, the Veteran, as a layperson, 
is competent to testify as to the presence of the disorder.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  In addition, the 
record reflects that the Veteran received a Bronze Star Medal in 
service for meritorious achievement in ground operations against 
hostile forces, and he has claimed that his tinnitus is related 
to noise exposure from such enemy combat.  See 38 U.S.C.A. § 
1154(b) (West 2002).  In light of the above, the Veteran should 
now be afforded a VA ear disease examination with a medical 
opinion addressing whether his current tinnitus arose during 
service or is otherwise related to any incident of service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to a crush injury to the right hand with nerve damage 
and arthritis, both the Veteran and one of his fellow soldiers 
have alleged that the Veteran received treatment for a right hand 
injury in service at the Chu Lai Hospital in Vietnam in July 
1970.  On remand, attempts should be made to obtain all available 
treatment records for the Veteran from that facility.  
Thereafter, the Veteran should be afforded an appropriate VA 
examination with medical opinion in order to determine whether 
his current right hand disability arose during service or is 
otherwise related to any incident of service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With regard to PTSD, service treatment records reveal that the 
Veteran indicated on a January 1969 report of medical history 
that he had had depression or excessive worry.  The Veteran now 
contends that he suffers from PTSD as a result of three in-
service stressors: exchanging fire with Viet Cong at Landing Zone 
Hawk Hill in March 1970; surviving a mortar attack from the Viet 
Cong at Landing Zone West in August 1970 (for which he was 
awarded the aforementioned Bronze Star Medal); and seeing many 
dead and dismembered bodies of Viet Cong while making a supply 
run at Hawk Hill.  He has alleged that he served with an 
artillery unit (Alpha Battery, Third Battalion, Sixteenth 
Artillery, Americal Division) in Vietnam from September 1969 to 
October 1970.  VA treatment records dated from September 2008 
through November 2008 document the Veteran's reports of 
psychiatric symptoms that relate to his service in Vietnam, and 
such records indicate that a diagnosis of PTSD needed to be ruled 
out.  Thereafter, in a December 2008 VA treatment record, the 
Veteran was seen for PTSD symptoms, reported his service-related 
traumas, and was given an initial diagnosis of PTSD.  At his 
November 2010 hearing, the Veteran affirmed that he feared for 
his survival as a result of hostile enemy activity while serving 
in Vietnam.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2010).

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended as 
follows.  If a stressor claimed by a veteran is related to that 
veteran's fear of hostile military or terrorist activity, and a 
VA psychiatrist or psychologist (or a psychiatrist or 
psychologist with whom VA has contracted) confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of that veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  "[F]ear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  See 75 
Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 
2010).

In light of the new evidence received, as well as the July 13, 
2010 amendment to 38 C.F.R. § 3.304(f), the Veteran should now be 
afforded a VA psychiatric examination by a psychiatrist or 
psychologist to determine whether he suffers from PTSD as a 
result of military service. 

In addition, at his November 2010 hearing, the Veteran reported 
that he was currently receiving treatment for PTSD at the VA PTSD 
Clinic in Port St. Lucie, Florida.  Therefore, on remand, all 
relevant ongoing VA treatment records should be obtained and 
associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).



Accordingly, the case is REMANDED for the following actions:

1.  Request all available treatment records 
for the Veteran from the Chu Lai Hospital in 
Vietnam during the time of his active duty 
service, to specifically include in July 
1970.  If records are unavailable, then the 
file should be annotated as such and the 
Veteran should be so notified.

2.  Obtain all VA treatment records from the 
VA PTSD Clinic in Port St. Lucie, Florida.  
In addition, obtain relevant ongoing VA 
treatment records dating since December 2008 
from the VA Medical Center in West Palm 
Beach, Florida.  All records obtained should 
be placed in the claims file.

3.  Schedule the Veteran for a VA 
audiological examination to obtain an opinion 
as to whether the Veteran's currently suffers 
from hearing loss disability, and whether any 
current hearing loss disability and tinnitus 
are possibly related to service.  The claims 
file must be provided to and be reviewed by 
the examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's hearing loss 
disability (if present) and tinnitus arose 
during service or are otherwise related to 
any incident of service.  A complete 
rationale for all opinions expressed should 
be provided.

4.  After the development in #1 above has 
been completed, schedule the Veteran for a VA 
hand examination to determine the nature and 
extent of his current right hand disability, 
and to obtain an opinion as to whether such 
disorder is possibly related to service.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction with 
the examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.  The 
examiner should indicate whether there are 
any objective indications of old trauma to 
the hand.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current right hand disorder 
identified is related to the alleged injury 
in service.  A complete rationale for all 
opinions expressed should be provided.

5.  Schedule the Veteran for a VA psychiatric 
examination by a psychiatrist or psychologist 
to determine whether the Veteran suffers from 
PTSD in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV), and if so, whether 
such disorder is related to his claimed 
military stressors.  The claims file must be 
provided to and be reviewed by the examiner 
in conjunction with the examination.  Any 
tests or studies deemed necessary should be 
conducted, and 
the results should be reported in detail.  A 
complete rationale for all opinions expressed 
should be provided.  Specifically, the 
examiner should determine whether the 
Veteran's claimed military stressors are 
adequate to support a diagnosis of PTSD and 
whether his current symptoms are related to 
those stressors.

6.  After the development requested above as 
well as any additional development deemed 
necessary has been completed, the record 
should again be reviewed, to include 
consideration of the amended version of 38 
C.F.R. § 3.304(f) (see 75 Fed. Reg. 39843 
(July 13, 2010) and 75 Fed. Reg. 41092 (July 
15, 2010)) for the claim of entitlement to 
service connection for PTSD.  If the benefits 
sought on appeal remain denied, then the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


